Citation Nr: 0912943	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  98-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969 and from January to March 1991.  He had additional 
service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the Veteran's claim.

The Board remanded this case to the AMC in October 2003 and 
August 2006 for further evidentiary development and 
consideration, including to ensure compliance with the notice 
and duty to assist provisions of the VCAA.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran's tinea versicolor was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin.


CONCLUSION OF LAW

The Veteran's tinea versicolor was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in July 2002, May 2004, January 2005 and 
August 2006:  (1) informed the Veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  For a claim pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2006, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the December 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for tinea 
versicolor.  Indeed, they made arguments in several written 
statements directly addressing the requirements for obtaining 
this VA benefit.

VA also has done everything reasonably possible to assist the 
Veteran with his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
providing a VA compensation examination in February 2005, on 
remand, to determine the nature, etiology and severity of the 
tinea versicolor.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of his claim.

Whether the Veteran is Entitled to Service Connection for 
Tinea Versicolor

The Veteran contends his tinea versicolor is directly 
attributable to his military service.  More specifically, the 
Veteran stated that he has had this condition since his first 
tour of service in Korea from July 1967 to February 1969.  
For the reasons and bases discussed below, however, the Board 
finds that the preponderance of the evidence is against his 
claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The first and perhaps most fundamental requirement for any 
service-connection claim, regardless of whether it is 
predicated on direct, presumptive, or secondary service 
connection, is there must be competent evidence of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  Here, according to the January 
1997 and February 2005 VA examiners, the Veteran has a 
current diagnosis of tinea versicolor.

Therefore, the determinative issue is whether the Veteran's 
tinea versicolor is related to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In evaluating this issue as to the likely etiology of the 
tinea versicolor, all relevant evidence has been considered 
- both from his two periods of active service, reserve 
service and during the many years since.  Concerning first 
the evidence during the Veteran's military service, his 
active and active duty for training service treatment records 
(STRs) are unremarkable for any indication of tinea 
versicolor or any type of rash, either in the way of a 
pertinent complaint, treatment or diagnosis.  In January 
1968, he had hard, painful callous on his right sole but no 
evidence of a rash.  Indeed, his separation examination in 
December 1968 noted that his skin was normal.  On his Report 
of Medical History associated with discharge, he checked the 
box "No" for skin diseases.  His STRs were negative during 
his second period of service as well.  In addition, a March 
1991 memorandum indicates that he declined to receive a 
physical examination after his second tour of active duty.   
Thus, in the absence of tinea versicolor in service, the 
service treatment records provide evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

VA furnished a compensation examination in January 1997 to 
determine the nature, etiology and severity of any skin 
condition.  During the examination, the Veteran complained of 
an itchy rash on his chest, back, legs and feet; which he 
claimed started in 1968.  Objective findings indicated 
multiple small, brown slightly scaly rashes on his chest and 
feet, moderate to severe.  The diagnosis was questionable 
scaly rash on chest, tinea versicolor versus lichen simplex 
chronicus.

VA treatment records also confirm he has a diagnosis of tinea 
versicolor on his trunk, to include in June 1998 and October 
2002.

The October 2003 Board remand directed the AMC to furnish a 
VA dermatology examination to determine the nature, etiology 
and severity of any skin condition.  VA furnished this 
examination in February 2005 and the examiner reviewed his 
claims file.  The examiner noted callus formation on the 
right sole as well as a December 1968 separation examination 
indicating that his feet and skin were normal.  This examiner 
also found a February 1989 periodic examination noting 
macular papular lesions on the chest, abdomen, back and arms.  
At the examination, the Veteran complained of itchy, pruritic 
rash on his groin, feet and body which he claims started in 
1968 during his active military service in Korea.  He uses 
absorbase cream twice a day to treat this condition but it is 
not a cortical steroid or immunosuppressant.  The medication 
is topical.  

Objective findings indicated there were no malignant 
neoplasms, benign neoplasms, urticaria, primary cutaneous 
vasculitis or erythema multiforme.  The examiner found small 
scaling hyperpigmented patches scattered over his chest 
affecting 2 percent of his body surface area.  The back 
contained similar small scaling hyperpigmented patches 
involving nearly the entire back representing 13 percent of 
his body surface area.  The arms also had similar small 
scaling hyperpigmented patches involving 4 percent of his 
body surface area.  The nape of the neck also had small 
scaling hyperpigmented patches involving 1 percent of his 
body surface area.  The groin and feet had patches affecting 
1 and 3 percent, respectively, of his body surface area.  
There was no evidence of scaring disfigurement, acne or 
chloracne, scarring alopecia, alopecia areata or 
hyperhydrosis.  

The diagnosis was tinea versicolor.  Based on the above, the 
examiner opined that if the Veteran's active duty interval 
included the date of March 8, 1989, then this condition more 
likely than not occurred during service.  However, this 
examiner went on to explain that if the active duty interval 
did not include the date of March 8, 1989, then the examiner 
would be unable to provide an opinion regarding the 
condition's origin or relationship because the medical record 
for the reported time of onset is missing.

The Board remanded his claim in October 2003 and August 2006 
to obtain specific verification of all active duty for 
training and inactive duty for training records.  The AMC 
received these records in January 2008.

These New York National Guard records do not provide evidence 
that he was assigned to active duty or active duty for 
training on March 8, 1989.  As such, these records fail to 
demonstrate that he had tinea versicolor or any other rash 
during an active period of military service.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

As such, none of the Veteran's post-service VA or private 
physicians has indicated the Veteran's tinea versicolor is 
directly attributable to his military service.

In deciding this appeal, the Veteran's assertions have been 
taken into account.  But as a lay person, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the etiology of tinea versicolor.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is competent to 
attest to symptoms he has personally experienced and which he 
has personally observed, both during service and during the 
many years since his discharge, but he is not competent to 
provide a diagnosis or findings with respect to such symptoms 
- including in terms of determining whether there is an 
etiological link between his tinea versicolor and his 
military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Because the preponderance of the evidence is unfavorable, 
service connection must be denied.


ORDER

The claim of entitlement to service connection for tinea 
versicolor is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


